Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R.  1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
The application has been amended as follows:

Please cancel claims 18, 23, 37-38 and 42.

Please replace claim 13 with the following: 
A method for identifying risk of developing diabetic nephropathy in a normoalbuminuric diabetic and treating comprising:
(a) obtaining a urine sample from a normoalbuminuric diabetic subject, wherein the subject is capable of developing microalbuminuria after a physical exercise test,
(b) measuring the protein expression level of carbonic anhydrase 1 in the urine sample, 
(c) identifying the normoalbuminuric diabetic subject of step (a) at increased risk of developing diabetic nephropathy when the protein expression level of carbonic anhydrase 1 is at least 10% higher than a pre-determined value,
wherein the predetermined value is a level of the carbonic anhydrase 1 protein measured in a urine sample obtained from a control normoalbuminuric diabetic subject suffering from diabetes and determined not to be at risk for diabetic nephropathy by either absence of microalbuminuria after the physical exercise test or absence of clinical symptoms for at least 2 years; and


Please replace claim 29 with the following:
The method according to claim 13, wherein said measuring the expression level of step (b) comprise gel electrophoresis, 2D gel electrophoresis, mass spectrometry, or an immunological assay to determine the expression level of carbonic anhydrase 1.


Please replace claim 35 with the following
The method according to claim 13, said method further comprising:
obtaining a second urine sample from the a normoalbuminuric diabetic subject, said urine sample being taken from the subject after a physical exercise test.

Replace claim 36 with the following
The method according to claim 35, wherein the exercise test comprises a cycle ergometer.

Claims 13, 22, 29-31, 35-36 are allowed. 
Authorization for this Examiner's Amendment for the condition of allowance was given a telephone interview and internet communication with F.C. Eisenschenk on 9/2/2021.  
The following is an examiner’s statement of reasons for allowance: The closest prior art is Bellei in view of Nielsen.  However the combination of Bellei and  Nielsen does not teach or suggests measuring the protein expression level of carbonic anhydrase 1 in the urine of a normoalbuminuric diabetic subject, wherein the subject is capable of developing microalbuminuria after a physical exercise test and identifying the normoalbuminuric diabetic subject of step (a) at increased risk of developing diabetic 
wherein the predetermined value is a level of the carbonic anhydrase 1 protein measured in a urine sample obtained from a control normoalbuminuric diabetic subject suffering from diabetes and determined not to be at risk for diabetic nephropathy by either absence of microalbuminuria after the physical exercise test or absence of clinical symptoms for at least 2 years to administer treatment as claimed. The instant claimed methods recite a distinct combination of active method steps that is free of the prior art.  
In addition the step of administer treatment to the claimed identified subjects integrates the judicial exceptions into a practical application. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The restriction requirement among Groups I, and II, as set forth in the Office action mailed on 05/18/2017, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a) and (b). The restriction requirement among  Groups I-II  is hereby withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798.  The examiner can normally be reached on Monday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CARMENCITA M BELEI/Primary Examiner, Art Unit 1641